             Case 3:18-cr-05094-BHS Document 973 Filed 12/28/20 Page 1 of 7




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     UNITED STATES OF AMERICA,                       CASE NO. CR18-5094 BHS
 8
                             Plaintiff,              ORDER DENYING
 9          v.                                       DEFENDANT’S MOTION FOR
                                                     COMPASSIONATE RELEASE
10   LAURA ANN PALPALLATOC,                          AND GRANTING THE
                                                     GOVERNMENT’S MOTION TO
11                           Defendant.              SEAL

12

13          This matter comes before the Court on Defendant Laura Ann Palpallatoc’s motion

14   for compassionate release. Dkt. 963. The Court has considered the pleadings filed in

15   support of and in opposition to the motion and the remainder of the file and hereby denies

16   the motion for the reasons stated herein.

17                   I.   FACTUAL & PROCEDURAL BACKGROUND

18          On March 14, 2018, a grand jury returned an indictment charging twenty

19   defendants—including Palpallatoc—with Conspiracy to Distribute Controlled Substances

20   in violation of 21 U.S.C. §§ 812, 841(a)(1), 841(a)(1), and 841(b)(1)(C). Dkt. 1. On

21   September 24, 2018, Palpallatoc pled guilty to the charge. Dkts. 465; 466. On February 6,

22   2019, the Court sentenced Palpallatoc to 50 months incarceration. Dkts. 716, 717.


     ORDER - 1
                Case 3:18-cr-05094-BHS Document 973 Filed 12/28/20 Page 2 of 7




 1   Palpallatoc is currently housed at the Federal Correctional Institution in Phoenix, Arizona

 2   (“FCI Phoenix”) and is scheduled to be released on September 10, 2022.

 3          On November 23, 2020, Palpallatoc filed a motion for compassionate release.

 4   Dkts. 963. On December 7, 2020, the Government responded, Dkt. 967, and filed a

 5   motion to seal, 1 Dkt. 968. On December 15, 2020, Palpallatoc replied. Dkt. 971.

 6                                       II. DISCUSSION

 7          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence

 8   of imprisonment “constitutes a final judgment and may not be modified by a district court

 9   except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

10   (internal quotations omitted). Those limited circumstances are provided under 18 U.S.C.

11   § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act of 2018 amended

12   § 3582(c)(1)(A) by adding a provision that allows prisoners to directly petition a district

13   court for compassionate release:

14                  (A) the court, upon motion of the Director of the Bureau of Prisons,
            or upon motion of the defendant after the defendant has fully exhausted all
15          administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
16          such a request by the warden of the defendant's facility, whichever is
            earlier, may reduce the term of imprisonment (and may impose a term of
17          probation or supervised release with or without conditions that does not
            exceed the unserved portion of the original term of imprisonment), after
18          considering the factors set forth in section 3553(a) to the extent that they
            are applicable, if it finds that—
19                  (i) extraordinary and compelling reasons warrant such a reduction;
                    ***
20

21          1
              The Government asserts that the exhibit filed in conjunction with its response contains
     Palpallatoc’s personal information and should remain under seal. Dkt. 968. The Court agrees and
22   therefore GRANTS the motion.



     ORDER - 2
             Case 3:18-cr-05094-BHS Document 973 Filed 12/28/20 Page 3 of 7




 1                and that such a reduction is consistent with applicable policy
            statements issued by the Sentencing Commission; . . . .
 2
     18 U.S.C. § 3582(c)(1)(A). Accordingly, a court may reduce a sentence upon motion of a
 3
     defendant provided that: (1) the inmate has either exhausted his or her administrative
 4
     appeal rights of the Bureau of Prison’s (“BOP”) failure to bring such a motion on the
 5
     inmate’s behalf or has waited until 30 days after the applicable warden has received such
 6
     a request; (2) the inmate has established “extraordinary and compelling reasons” for the
 7
     requested sentence reduction; and (3) the reduction is consistent with the Sentencing
 8
     Commission’s policy statement. See id.
 9
            The Sentencing Commission’s policy statement referenced in 18 U.S.C.
10
     § 3582(c)(1)(A)(i) provides, in relevant part:
11
                    [T]he court may reduce a term of imprisonment (and may impose a
12          term of supervised release with or without conditions that does not exceed
            the unserved portion of the original term of imprisonment) if, after
13          considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that
            they are applicable, the court determines that—
14                  (1)(A) Extraordinary and compelling reasons warrant the reduction;
                    ***
15                  (2) The defendant is not a danger to the safety of any other person or
            to the community, as provided in 18 U.S.C. § 3142(g); and
16                  (3) The reduction is consistent with this policy statement.

17   United States Sentencing Guidelines (“USSG”) § 1B1.13.

18          Recently, Judge Thomas S. Zilly has provided a non-exhaustive list of factors

19   federal courts have considered in determining whether a defendant has extraordinary and

20   compelling reasons for compassionate release in the context of COVID-19:

21          (i) whether the inmate is at higher risk because of his or her age and/or race,
            see United States v. Young, No. CR19-5055 BHS, 2020 WL 2614745, at *3
22          (W.D. Wash. May 22, 2020); (ii) whether the inmate has one or more,


     ORDER - 3
             Case 3:18-cr-05094-BHS Document 973 Filed 12/28/20 Page 4 of 7




 1         medically-documented, chronic health conditions that render him or her
           more vulnerable to COVID-19, see United States v. Locke, No. CR18-0132
 2         RAJ, 2020 WL 3101016, at *4 (W.D. Wash. June 11, 2020) (observing that
           the movant's health issues were “not merely self-diagnosed,” but rather
 3         “medically documented and verified”); United States v. Rodriguez, No.
           2:03-cr-00271-AB-1, 2020 WL 1627331, at *7 (E.D. Pa. Apr. 1, 2020)
 4         (inmate with type 2 diabetes, obesity, hypertension, and liver abnormalities
           was in a “higher risk category”); (iii) the fatality rate for individuals with
 5         similar health conditions as compared with the overall fatality rate for
           COVID-19, see id. (summarizing COVID-19 fatality rates); United States
 6         v. Pippin, No. 16-0266, 2020 WL 2602140, at *1 (W.D. Wash. May 20,
           2020) (granting a motion brought by a defendant suffering from
 7         pancytopenia, which is associated with an “over fivefold enhanced risk of
           severe COVID-19”); (iv) whether the inmate has previously tested positive
 8         for the coronavirus that causes COVID-19 and, if so, whether the inmate
           suffers from any long-term effects of the disease, see United States v.
 9         Reynolds, No. 2:18-cr-00131-RAJ, 2020 WL 3266532, at *3–4 (W.D.
           Wash. June 17, 2020) (denying a motion for compassionate release brought
10         by an inmate who recovered from and was “not suffering from any reported
           lingering symptoms” related to COVID-19); and (v) whether the inmate's
11         release is expected to reduce the risk of him or her contracting COVID-19,
           see United States v. Sandoval, No. CR14-5105RBL, 2020 WL 3077152, at
12         *5 (W.D. Wash. June 10, 2020) (declining to release a defendant to a
           situation that “would likely place him at greater risk”).
13
     United States v. Grubbs, No. CR16-228 TSZ, 2020 WL 3839619, at *2 (W.D. Wash. July
14
     8, 2020).
15
           The Court finds these factors useful, instructive, and consistent with the analysis
16
     of extraordinary and compelling reasons the Court has engaged in with recent COVID-19
17
     cases. See, e.g., Young, 2020 WL 2614745 at *3 (a 64-year-old African American
18
     defendant who suffers from hypertension and chronic kidney disease presented
19
     extraordinary and compelling reasons); United States v. Lint, No. CR18-5152 BHS, 2020
20
     WL 4698815, at *2 (W.D. Wash. Aug. 13, 2020) (a defendant housed at a federal
21
     correctional institution that had only two inmates infected with COVID-19 did not
22


     ORDER - 4
                Case 3:18-cr-05094-BHS Document 973 Filed 12/28/20 Page 5 of 7




 1   present an extraordinary and compelling reason); United States v. Gray, No. CR16-5600

 2   BHS, 2020 WL 5759792, at *2–3 (W.D. Wash. Sept. 28, 2020) (a relatively young

 3   female defendant with a Body Mass Index of 32.1, while obese, did not present sufficient

 4   evidence of extraordinary and compelling reasons without additional evidence of other

 5   risk factors). The Court has discretion to consider the factors provided by Judge Zilly in

 6   determining whether Palpallatoc has extraordinary and compelling reasons. 2

 7          Here, Palpallatoc argues that her chronic medical conditions constitute

 8   extraordinary and compelling reasons because they place her at a higher risk of severe

 9   infection from COVID-19. Palpallatoc has congestive heart disease and is 67 years old.

10   The CDC recognizes that certain heart conditions, including heart failure, increase the

11   risk of severe illness from COVID-19 3 and that the risk for severe illness increases with

12

13

14
            2
              In the application of USSG § 1B1.13, the Commission has described three categories of
15   potentially “extraordinary and compelling reasons,” namely medical condition, age, and family
     circumstances, see USSG § 1.B1.13 cmt. n.1(A)–(C), as well as a “catch-all” provision, id. cmt.
     n.1(D), which “opens the door” to considering factors other than those specifically enumerated,
16
     United States v. McPherson, 454 F. Supp. 3d. 1049 (W.D. Wash. 2020). However, USSG §
     1B1.13 has not been updated since the passage of the First Step Act of 2018, and district courts
17   have largely found that the Commission’s list of extraordinary and compelling reasons is not
     binding, but rather helpful guidance. See United States v. Almontes, No. 3:05-cr-58 (SRU), 2020
18   WL 1812713, at *3 (Apr. 9, 2020 D. Conn.) (providing a list of cases from around the country
     addressing whether the Commission’s list is binding). The Court therefore concludes that, given
19   the “catch-all” provision and the non-binding status of the comments to USSG § 1B1.13, it has
     discretion to construe the meaning of extraordinary and compelling reasons. See Grubbs, 2020
20   WL 3839619, at *2 n.2.
            3
              Center for Disease Control and Prevention, People with Certain Medical Conditions,
21   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
     conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
22   ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last updated Dec. 1, 2020).



     ORDER - 5
                Case 3:18-cr-05094-BHS Document 973 Filed 12/28/20 Page 6 of 7




 1   age. 4 Having documented medical conditions that the CDC considers a risk for severe

 2   infection is a factor in favor of finding extraordinary and compelling reasons to warrant

 3   Palpallatoc’s compassionate release.

 4          However, Palpallatoc tested positive for COVID-19 in the beginning of July 2020.

 5   While she initially reported having shortness of breath and loss of taste and smell, within

 6   a week Palpallatoc reported no issues. Three weeks later, on July 22, 2020, Palpallatoc

 7   reported that she was no longer having symptoms. Approximately one month later,

 8   Palpallatoc reported wheezing and pressure on her chest, and she underwent a chest x-

 9   ray. The x-ray results were “normal” and “unremarkable.” While there are documented

10   instances of a recovered COVID-19 patient becoming reinfected in the United States, it

11   appears that such reinfections are rare. 5 Therefore, the Court finds Palpallatoc has failed

12   to meet her burden of proof showing that she specifically remains reasonably susceptible

13   to reinfection. The Court understands that the scientific community’s understanding of

14   the virus is evolving, and it may be possible that new scientific evidence will emerge as

15   to reinfection. But it is consistent with this Court’s precedent to find that absent a specific

16   showing that the defendant themselves remains susceptible to reinfection, a previous

17
            4
              Center for Disease Control and Prevention, Older Adults,
18   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last
     updated Dec. 13, 2020).
19          5
              Erika Edwards & Akshay Syal, COVID-19 reinfection reported in Nevada patient,
     researchers say, NBC News (Aug. 28, 2020) https://www.nbcnews.com/health/health-
20   news/covid-19-reinfection-reported-nevada-patient-researchers-say-n1238679; Sandi Doughton,
     Seattle-area man is the third person in the U.S. confirmed to have been infected twice with
21   coronavirus, Seattle Times (Oct. 15, 2020) https://www.seattletimes.com/seattle-
     news/health/seattle-area-man-is-the-third-person-in-the-u-s-confirmed-to-have-been-infected-
22   twice-with-coronavirus/.



     ORDER - 6
             Case 3:18-cr-05094-BHS Document 973 Filed 12/28/20 Page 7 of 7




 1   diagnosis of COVID-19 cuts against a finding of extraordinary and compelling reasons.

 2   See United States v. Christensen, No. CR18-5411 BHS, 2020 WL 5982104, at *3 (Oct. 8,

 3   2020 W.D. Wash.). Defendant has the burden to establish her entitlement to

 4   compassionate release. She has not met that burden.

 5         At this time, because Palpallatoc has already been infected, her chronic medical

 6   conditions alone do not amount to an extraordinary and compelling reason to warrant

 7   compassionate release.

 8                                       III. ORDER

 9         Therefore, it is hereby ORDERED that Palpallatoc’s motion for compassionate

10   release, Dkt. 963, is DENIED without prejudice.

11         Dated this 28th day of December, 2020.

12

13

14
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

15

16

17

18

19

20

21

22


     ORDER - 7
